Citation Nr: 1526472	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-49 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel







INTRODUCTION

The Veteran had active service from August 1982 to August 1987, from July 1990 to June 1991, from February 1992 to July 1992, from March 2004 to March 2006, from May 2006 to April 2007, and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

In October 2010, the Veteran requested a hearing.  The hearing was scheduled in August 2011.  The file indicates that the hearing was cancelled by the Veteran.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has chronic bronchitis due to service.  The Veteran received a VA examination in April 2009, but the examiner was not provided with the Veteran's claims file and did not have access to the Veteran's service treatment records.  The Board finds this examination to be inadequate.  The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held that VA's duty to assist includes conducting a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Therefore, the Veteran should be afforded a new VA examination to determine if his bronchitis is related to his military service.

The most recent VA treatment record included in the file is dated in August 2010.  VA records since August 2010 should be obtained associated with the claims file.


Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since August 2010 and associated them with the claims file.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed respiratory disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present respiratory disabilities, including bronchitis.  With respect to any currently present respiratory disability, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that such disability is related to any disease or injury in service.

The examiner's attention is directed to the Veteran's statements that he has recurrent bronchitis.  The Veteran reports that he was treated for chronic bronchitis during service and prescribed albuterol and antibiotics.  He notes that he did not have these conditions prior to service.  The Veteran believes that his chronic bronchitis is due to his exposure to burn pits.  He notes he was deployed on four occasions to the Middle East, twice to Afghanistan, once to Qatar and once to Oman.  He reports that he had bronchitis four of the next six years after he was first diagnosed in 2004/2005.  Bronchitis would last two to three months.  He notes that he did not always seek treatment and that he would use medications that were left over from his last bronchitis episodes.  

Service treatment records show treatment for an upper respiratory infection in September 2005 and bronchitis in October 2004.  

A May 2009 VA treatment record notes a diagnosis of acute bronchitis.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

